Citation Nr: 0410330	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to additional special monthly compensation (SMC) based 
on the need for a higher level of care at the rate specified under 
Section 1114(r)(2) of the United States Code.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied additional SMC 
based on the need for a higher level of care at the rate specified 
under 38 U.S.C. § 1114(r)(2).  In June 2003, the veteran was 
notified of a personal hearing at the RO before a local hearing 
officer, which was scheduled for June 2003; however, he did not 
appear and has not offered good cause or requested rescheduling.  
As such the Board will proceed with his appeal.  

This appeal is being remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran is currently receiving SMC based on the need for a 
higher level of care at the rate specified under 38 U.S.C.A. § 
1114(r)(1).  He contends that additional SMC based on the need for 
a higher level of care at the rate specified under 38 U.S.C.A. § 
1114(r)(2) (or "r-2" rate) is indicated due to his progressively 
worsening condition.  

Generally, claims for SMC are governed by the provisions set forth 
at 38 U.S.C.A. § 1114(k) through (s) (West 2002), and 38 C.F.R. §§ 
3.350 and 3.352 (2003).  SMC benefits, which are special statutory 
awards, are based upon service-connected disabilities as well as 
those disabilities for which compensation benefits are in effect 
pursuant to the provisions of 38 U.S.C.A. § 1151 and impairments 
involving paired organs and extremities under the provisions of 38 
U.S.C.A. § 1160.

SMC claims are often limited to determinations of whether the 
veteran meets the criteria for regular aid and attendance or 
housebound status.  An award of SMC benefits, however, often 
reflects the loss of function arising from any of several 
different body parts and organs of special sense, with particular 
reference to upper and lower extremities, creative organs, 
buttocks, eyes, ears, and vocal apparatus.

Entitlement to SMC under the criteria set forth at 38 U.S.C.A. § 
1114(r)(2) (West 2002) and at 38 C.F.R. §§ 3.350(h), 3.352(b) 
(2003) is contemplated where the requirements for SMC at the "r-1" 
rate have been met, and, where in addition to being in need of the 
regular aid and attendance (as contemplated by 38 U.S.C.A. § 
1114(r)(1)), the veteran is in need of a higher level of care.  

Under 38 C.F.R. § 3.352(b)(2), the need for a higher level of care 
is considered to be the need for personal health care services 
provided on a daily basis in the veteran's home by a person who is 
licensed to provide such services, or who provides such services 
under the regular supervision of a licensed health care 
professional.  Personal health care services include (but are not 
limited to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the changing of 
sterile dressings, or like functions that require professional 
health care training or the regular supervision of a trained 
health care professional to perform.  A licensed health care 
professional includes (but is not limited to) a doctor of medicine 
or osteopathy, a registered nurse, a licensed practical nurse, or 
a physical therapist licensed to practice by a State or political 
subdivision thereof.  

A preliminary review of the claims file shows that in June 2002 
the veteran underwent a VA examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance.  On that 
examination, the examiner noted that the veteran's upper extremity 
function was normal and that he could do activities of daily 
living such as feeding, dressing, and showering.  It was also 
acknowledged that the veteran used a wheelchair for mobility and 
had difficulty transferring from it independently.  The examiner 
noted restrictions of decreased balance and falls during transfers 
from the wheelchair and some activities of daily living.  The 
examiner stated that the veteran could manage his bowel and 
bladder without assistance but that he required assistance for 
shopping, house cleaning and transfers to the car.  The examiner 
certified that daily skilled services were not indicated but that 
the veteran did need an aide for "household chores."  

Since that examination, the veteran has maintained that without 
assistance he is unable to get dressed and undressed, transfer 
from his wheelchair, tend to the "needs of nature," cook, and 
protect himself "from day to day life."  Through his 
representative, the veteran has also indicated that his care 
provider performs many tasks for him, including cooking and 
preparing food, dressing, bathing, changing dressings when needed, 
and transferring him from his wheelchair to bed or the car.  

Based on the above, a new VA examination is in order to assess the 
veteran's current need for care.

Prior to the examination, the RO should attempt to obtain any 
other additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In that regard, it is noted 
that in his claim received by the RO in January 2002, the veteran 
stated that he received all his care and treatment at the Ann 
Arbor, Michigan VA Medical Center.  He requested that the RO 
obtain these records, but it does not appear that such has been 
accomplished.  

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should obtain the names and addresses of all health 
care providers (VA or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the veteran for complaints 
referable to his paraplegic status.  After receiving this 
information and any necessary releases, the RO should take all 
appropriate steps to obtain copies of identified records for 
association with the claims file, to include treatment records 
from the Ann Arbor VA Medical Center. 

2.  The RO should arrange for the veteran to undergo a VA 
examination to determine his ability to leave his home and to care 
for his basic needs without assistance.  All indicated studies 
should be performed.  A VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid and Attendance) must be 
completed as well.  It is imperative that the claims folder, and a 
copy of this REMAND, be provided to the examining physician for 
review prior to the examination.  At the conclusion of the 
evaluation, the physician is requested to express an opinion as to 
the veteran's requirement for personal health care services 
provided on a daily basis in the veteran's home by a person who is 
licensed to provide such services, or who provides such services 
under the regular supervision of a licensed health care 
professional (italicized terms are specifically defined above in 
this REMAND).  A complete rationale should be provided for any 
conclusions reached.  

3.  Upon completion of the foregoing, the RO should readjudicate 
the veteran's claim of entitlement to SMC based on the need for a 
higher level of care at the rate specified under 38 U.S.C. § 
1114(r)(2).  If the decision remains adverse to the veteran, the 
RO should provide him and his representative with a supplemental 
statement of the case and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



